NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0682n.06

                                      Case No. 19-2036

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                             FILED
                                                                        Dec 04, 2020
UNITED STATES OF AMERICA,                          )                DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellee,                         )
                                                   )     ON APPEAL FROM THE UNITED
v.                                                 )     STATES DISTRICT COURT FOR
                                                   )     THE WESTERN DISTRICT OF
                                                   )     MICHIGAN
AMARIS MAE WYMAN,                                  )
                                                   )
       Defendant-Appellant.                        )


       BEFORE: MOORE, COOK, and STRANCH, Circuit Judges.

       COOK, Circuit Judge. Amaris Mae Wyman challenges the substantive reasonableness of

her below-Guidelines sentence for sexually exploiting her minor daughter. We AFFIRM.

                                              I.

       Wyman met Matthew Toole online through a “bestiality group chat.” The pair exchanged

disturbingly graphic messages about Toole engaging in sexual acts with Wyman’s 11-year-old

daughter. Among other things, Wyman discussed drugging her daughter so that Toole could

molest her and mentioned putting her daughter on birth control so that Toole could avoid

impregnating her.

       Moving beyond discussion, Wyman filmed three pornographic videos of her daughter and

sent them to Toole. The first two videos depicted Wyman’s daughter urinating in a bathtub; the
Case No. 19-2036, United States v. Wyman


third showed Wyman’s daughter showering. Eventually, police discovered these videos by

searching Toole’s phone and traced them back to Wyman.

       A federal grand jury then indicted Wyman on two counts of distribution of child

pornography and two counts of sexual exploitation of a minor. Wyman later pleaded guilty to a

single count of sexual exploitation of a minor. On that count, she faced a Guidelines-recommended

sentence of 30 years’ imprisonment—the statutory maximum. See USSG § 5G1.1(c)(1); 18 U.S.C.

§ 2251(e).

       At sentencing, Wyman’s counsel asked the district court to vary downward from the

Guidelines-recommended sentence to 15 years’ imprisonment—the statutory minimum. Looking

to the purposes of sentencing set forth in 18 U.S.C. § 3553(a), the court agreed that “some variance

[was] appropriate” because “the statutory violation never reached the point of physical abuse,”

thus “mitigat[ing] to some extent the seriousness of the offense.” It declined, however, to vary

downward to the statutory minimum sought by Wyman’s counsel. The court reasoned that “the

text messages were startlingly graphic and really disturbing,” that Wyman’s difficult personal

history did not “explain or excuse her behavior,” and that other offenders (including Toole) faced

more severe sentences. It also emphasized the need to deter and punish Wyman and to promote

respect for the law. After weighing all these considerations, the district court imposed a below-

Guidelines sentence of 25 years’ imprisonment. Wyman appeals.

                                                II.

       We review the substantive reasonableness of a sentence for an abuse of discretion. Gall v.

United States, 552 U.S. 38, 51 (2007). When the defendant appeals, substantive reasonableness

focuses on whether the sentence “is too long.” United States v. Fleischer, 971 F.3d 559, 567 (6th

Cir. 2019) (citation omitted). To answer this question, “we consider ‘the district court’s rationale


                                               -2-
Case No. 19-2036, United States v. Wyman


for concluding that the sentence imposed is sufficient, but not greater than necessary to comply

with the purposes of sentencing set forth in 18 U.S.C. § 3553(a).’” Id. at 572 (citation omitted).

Thus, “[o]ne way to gauge the substantive reasonableness of a sentence is to ask whether ‘the court

placed too much weight on some of the § 3553(a) factors and too little on others’ in reaching its

sentencing decision.” United States v. Sherrill, 972 F.3d 752, 771 (6th Cir. 2020) (citation

omitted).

       “[H]ow much weight a judge gives to any § 3553(a) factor is ‘a matter of reasoned

discretion’ to which we owe ‘highly deferential review.’” United States v. Richardson, 960 F.3d
761, 765 (6th Cir. 2020) (per curiam) (citation omitted). For that reason, this court presumes the

reasonableness of a sentence within the Guidelines range. United States v. Wandahsega, 924 F.3d
868, 890 (6th Cir. 2019). “When a below-Guidelines sentence is imposed, the defendant’s burden,

while not impossible to meet, is ‘even more demanding.’” United States v. Karas, 793 F. App’x

380, 387 (6th Cir. 2019) (quoting United States v. Curry, 536 F.3d 571, 573 (6th Cir. 2008)).

                                                  III.

       Wyman attempts to meet her heavy burden by challenging the district court’s balancing of

three § 3553(a) factors: the nature and circumstances of the offense, the history and characteristics

of the defendant, and the Sentencing Guidelines range. We address each in turn.

       Wyman first argues that the nature and circumstances of her offense require a more

significant downward variance. In support of this argument, however, Wyman offers nothing more

than the same mitigating circumstances recited by the district court: the lack of “actual physical

contact with th[e] little girl,” the fact that “[n]either Ms. Wyman nor her daughter ever met Mr.

Toole,” her daughter’s lack of awareness of the videos being taken, and the fact that the videos did

not rise to the level of “depravity that we often see in cases like this.” (Appellant Br. at 14 (quoting


                                                 -3-
Case No. 19-2036, United States v. Wyman


R. 52 at 280).) Wyman’s “wish that the district court had placed even more weight” on these

mitigating circumstances and imposed the 15-year statutory minimum “is insufficient to justify

our disturbing the reasoned judgment of the district court.” United States v. Smith, 608 F. App’x

395, 397 (6th Cir. 2015) (mem.) (quoting United States v. Trejo-Martinez, 481 F.3d 409, 413 (6th

Cir. 2007) (quotations omitted)).

       Wyman also asserts that the district court erred in considering the text messages she sent

to Toole because they “were not elements of the offense of conviction.” (Appellant Br. at 18; see

Reply Br. at 5.) That contention, which arguably raises a procedural reasonableness challenge

rather than a substantive reasonableness one, lacks merit because § 3553(a)(1) directs sentencing

courts to consider “the nature and circumstances of the offense,” not merely its elements. See also

S. Rep. No. 98-225, at 75 (1983), as reprinted in 1984 U.S.C.C.A.N. 3182, 3258 (“[T]he judge

must consider . . . whether there were any particular aggravating or mitigating circumstances

surrounding the offense.”). The text messages represented “speech and . . . conduct” by Wyman

that “directly related to the § 3553(a) analysis,” and the court’s consideration of them was proper.

United States v. Rayyan, 885 F.3d 436, 441 (6th Cir. 2018).

       As for Wyman’s argument that the court placed too much weight on the text messages, we

find ample justification for the district court’s focus—treating them “as a serious, but not [the]

sole, consideration” for its sentence. United States v. Darden, 508 F. App’x 387, 392 (6th Cir.

2012). Wyman’s communications with Toole formed the basis for her criminal conduct; the

district court could not have considered the nature and circumstances of the offense without

recognizing that “the text messages were startlingly graphic and really disturbing.” Balancing

those messages against the lack of physical contact with the victim, the district court reasonably




                                               -4-
Case No. 19-2036, United States v. Wyman


concluded that the nature and circumstances of Wyman’s offense supported a modest downward

variance.

        Wyman’s claims about her history and characteristics likewise fail to satisfy her heavy

burden. She again relies upon factors that the district court considered, including her lack of

criminal history, the “abuse and neglect” that she faced, and her mental health issues and drug

abuse. As the district court reasoned, however, Wyman’s history failed to “explain or excuse her

behavior” because “[a] child has the right to the assurance that the most important person in her

life, her mother, will protect her.”

        The district court thus reasonably weighed the mitigating value of Wyman’s history and

characteristics against the § 3553(a) factors supporting a longer sentence—including the nature of

the text messages and videos, the “significant[]” demand for deterrence, the need to protect others

from further crimes, the “obvious[]” need to punish Wyman and promote respect for the law, and

the lengthier sentence received by Toole. It acted “squarely within its discretion” in concluding

that “the present effects of [Wyman’s] past had to give way” to these other sentencing

considerations. United States v. Trotter, 418 F. App’x 482, 484 (6th Cir. 2011).           As the

government points out, “[t]he record shows that the court was cognizant of the mitigating factors

Wyman offered on her behalf, but did not find them convincing.” (Appellee Br. at 15.) We find

no abuse of discretion in that determination.

        Finally, Wyman claims that the district court gave “too much weight” to the Guidelines,

which “fail[] to distinguish between the most and least culpable offenders convicted under the

statute.” (Appellant Br. at 19.) To begin, it would be odd to conclude that the district court gave

excessive weight to the Guidelines in a case involving a downward variance. And, in fact, the

district court’s focus on the Guidelines range paled in comparison to its lengthy discussion of the


                                                -5-
Case No. 19-2036, United States v. Wyman


other § 3553(a) factors. See, e.g., United States v. Ruiz, 777 F.3d 315, 324 (6th Cir. 2015)

(rejecting argument that “the district court gave the guidelines unreasonable weight” when “the

district court considered the guidelines range in conjunction with the other § 3553(a) sentencing

factors”). To the extent Wyman maintains that the district court should have cast aside the

Commission’s sentencing recommendation on policy grounds, “nothing requires a district court

to disregard the sentencing guidelines.” United States v. Pfister, 806 F. App’x 467, 468 (6th Cir.

2020) (mem.); see also, e.g., United States v. Brooks, 628 F.3d 791, 797 (6th Cir. 2011). The

district court did not accord unreasonable weight to the Guidelines.

                                                IV.

       In selecting Wyman’s below-Guidelines sentence, the district court carefully considered

the § 3553(a) factors and reasonably balanced all mitigating and aggravating evidence. “Under

such circumstances, it is not the province of the appellate court to substitute its judgment for that

of the sentencing court.” United States v. Farrell, 233 F. App’x 514, 517 (6th Cir. 2007). We

AFFIRM.




                                                -6-